IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Bryan Terrell,                                   :
                       Petitioner                :
                                                 :
               v.                                :
                                                 :
Facility Manager at SCI-Mahanoy                  :
State Prison, and Office of Judicial             :
Record(s) Clerk at Criminal Justice              :
Center Courthouse – Philadelphia,                :
and Christopher Thomas, Director of,             :
CMR at CFCF, Philadelphia Prison                 :
System(s), and Attorney General of               :
Pennsylvania,                                    :    No. 95 M.D. 2020
                   Respondents                   :    Submitted: August 7, 2020


BEFORE:        HONORABLE MARY HANNAH LEAVITT, President Judge
               HONORABLE PATRICIA A. McCULLOUGH, Judge
               HONORABLE CHRISTINE FIZZANO CANNON, Judge


OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE FIZZANO CANNON                               FILED: November 19, 2020


                Bryan Terrell (Terrell), an inmate currently incarcerated at the State
Correctional Institution (SCI) at Mahanoy (SCI-Mahanoy), initiated this matter by
filing a pro se petition for review (Petition) in the nature of mandamus in the Court’s
original jurisdiction. Terrell seeks an order compelling the Facility Manager at SCI-
Mahanoy and the Office of Judicial Records1 to credit 36½ months towards his state


       1
         While the Petition names the “Office of Judicial Record(s) Clerk at Criminal Justice
Center Courthouse – Philadelphia” as a respondent, we note that the correct name of the entity that
was served and is currently represented in this matter is the Office of Judicial Records of the First
Judicial District. We will henceforth refer to this respondent as the Office of Judicial Records.
sentence of 10 to 20 years for the period of time he was incarcerated prior to his state
sentencing. The Facility Manager and the Office of Judicial Records2 are separately
represented and, thus, have filed separate preliminary objections to the Petition,
which are now fully briefed and ripe for review. For the reasons set forth below, we
sustain the Facility Manager’s preliminary objections, dismiss the Petition, and
dismiss the Office of Judicial Records’ preliminary objections as moot.
               The facts as pleaded in the Petition are as follows. On September 7,
2014, Terrell was arrested in Philadelphia County and charged with robbery and
possession of a firearm. Petition (Pet.) ¶ 2. He was subsequently admitted to the
hospital “til [sic] approximately, September 23, 2014,” when he was released to the
Philadelphia prison system. Id. Terrell avers that in February 2015, he was
transported to the United States District Court for the Southern District of Iowa
(federal court) and sentenced to 100 months’ incarceration for unspecified federal
charges. Pet. ¶ 4.
               On October 12, 2017, Terrell entered a negotiated guilty plea3 in the
Court of Common Pleas of Philadelphia County (state court) to the robbery charge,
and was sentenced to 10 to 20 years at an SCI. Pet., Exhibit (Ex.) A. The negotiated
guilty plea form, which Terrell attached to the Petition, specifically notes:

               The following conditions are imposed:


       2
         We note that the certificate of service portion of the Petition fails to specify the manner
in which service was effected, see Pet. at 15, and, as of the date of this Opinion, counsel has not
entered an appearance for either Christopher Thomas or the Attorney General of Pennsylvania
(Attorney General). In addition, the Petition fails to state any facts pertaining to the Attorney
General and merely mentions him as a party to the action. See Pet. at 10.
       3
         Throughout the Petition and his brief to this Court, Terrell refers to this document
interchangeably as the negotiated guilty plea and the state court’s sentencing order.

                                                 2
                 Credit for time served: Credit to be calculated by the
                 Phila[delphia] Prison System
                 ....

                 Other: This sentence is to run concurrent with Federal
                 sentence

             This sentence shall commence on 10/12/2017.

Pet., Ex. A. At that time, Terrell also entered a negotiated guilty plea to the
possession of a firearm charge, for which he received a sentence of 5 to 10 years to
run concurrent with the robbery sentence. Id.
             Terrell asserts that, despite the language in the negotiated guilty plea,
he was not given credit toward his state sentence for the time he was incarcerated
from September 7, 2014, to October 12, 2017. Pet. ¶ 7. Therefore, Terrell sent
correspondence to various individuals and entities inquiring as to his credit status.
Pet. ¶¶ 7-13. Terrell received a response from the Office of Judicial Records dated
January 12, 2018, stating he should get in touch with the federal courts. Pet., Ex. B.
Terrell then sent correspondence to the judge in his federal court case, who indicated
that because Terrell was sentenced in federal court first, there was no discussion of
a concurrent sentence. Pet. ¶ 7 and Ex. C.
             Terrell avers that after sending another letter to the Office of Judicial
Records, he was informed that the Office of Judicial Records is not responsible for
calculating credit time and that he should direct his inquiry to Christopher Thomas
(Thomas), Director at the Curran-Fromhold Correctional Facility in Philadelphia.
Pet. ¶ 9 and Ex. D. Terrell subsequently submitted correspondence to Thomas, who
issued a “credit time review for state inmates” form dated October 4, 2018 (Credit
Time Review), denying Terrell’s claim. Pet. ¶ 11 and Ex. E. The Credit Time


                                          3
Review checked the line indicating, “You are not entitled to any more time,” and
further explained:

             Mr. Terrell—I have reviewed your claim and found you
             are not entitled to any credit for the above docket. The
             date range of 09/23/2014 to 10/11/2017 was applied to
             your [f]ederal [s]entence which was sentenced first.

Pet., Ex. E. Terrell also attaches to the Petition letters addressed to the state court
sentencing judge and the attorney who purportedly represented him in state court, in
which Terrell claims the terms of his negotiated guilty plea are not being honored as
he was not given credit towards his state sentence. Pet. ¶¶ 12-14 and Exs. G & H.
             Terrell claims that the Facility Manager and the Office of Judicial
Records have failed and refused to honor the state court’s sentencing order directing
that his state sentence of 10 to 20 years run concurrent to his federal sentence of 100
months. Pet. ¶ 17. Therefore, he requests an order from this Court commanding the
Facility Manager and the Office of Judicial Records to recalculate his credit for time
served and apply it accordingly—essentially, to recalculate his state sentence. Pet.
at 13.
             As indicated above, the Facility Manager and the Office of Judicial
Records filed separate preliminary objections, both in the nature of a demurrer. The
Facility Manager argues that Terrell’s mandamus action should be dismissed
because he lacks a clear right to relief for this presentence credit where he began
serving his federal sentence first; the sentencing order did not provide for specific
credit, but left the calculation to the Philadelphia County prison system; and Terrell
has an alternative remedy available in the form of a motion to modify his sentence
or to withdraw his guilty plea nunc pro tunc. The Office of Judicial Records objects
on grounds that the Petition does not contain any factual averments stating a valid
                                          4
claim against it, and that this Court lacks jurisdiction over the Office of Judicial
Records as Terrell’s mandamus action is not ancillary to a current appeal before the
Court.
             In ruling on preliminary objections in the nature of a demurrer, the
Court must accept as true all well-pleaded material facts and all inferences
reasonably deducible therefrom. Sanders v. Wetzel, 223 A.3d 735, 738 (Pa. Cmwlth.
2019) (citing Meier v. Maleski, 648 A.2d 595, 600 (Pa. Cmwlth. 1994)). However,
the Court is not bound by legal conclusions, argumentative allegations, unwarranted
inferences from facts, or expressions of opinion. Sanders, 223 A.3d at 738; see also
Dodgson v. Pa. Dep’t of Corr., 922 A.2d 1023, 1028 (Pa. Cmwlth. 2007). We may
consider documents or exhibits attached to the petition, but do not need to accept as
true averments in the petition that conflict with those exhibits. Lawrence v. Pa.
Dep’t of Corr., 941 A.2d 70, 71 (Pa. Cmwlth. 2007). In addition, we “may sustain
preliminary objections only when the law makes clear that the petitioner cannot
succeed on the claim, and we must resolve any doubt in favor of the petitioner.”
Sanders, 223 A.3d at 738.
             The Petition here is in the nature of mandamus, which compels the
performance of a ministerial act or mandatory duty. Tindell v. Dep’t of Corr., 87
A.3d 1029, 1034 (Pa. Cmwlth. 2014). To prevail in mandamus, a petitioner must
demonstrate (1) a clear legal right to relief, (2) a corresponding duty in the
respondent, and (3) there are no other adequate and appropriate remedies at law. Id.;
see also Sanders, 223 A.3d at 739. “A mandatory duty is ‘one which a public officer
is required to perform upon a given state of facts and in a prescribed manner in
obedience to the mandate of legal authority.’” Sanders, 223 A.3d at 739 (quoting
Filippi v. Kwitowski, 880 A.2d 711, 713 (Pa. Cmwlth. 2005)). Mandamus is an


                                         5
extraordinary remedy and may not be used to establish legal rights. Tindell, 87 A.3d
at 1034.
              With this standard in mind, we turn first to the Facility Manager’s
preliminary objections, which assert that Terrell cannot establish the requirements
for mandamus relief. As the Facility Manager acknowledges, mandamus may be
used, in certain circumstances, to compel the proper computation of a petitioner’s
sentence. See McCray v. Pa. Dep’t of Corr., 872 A.2d 1127, 1130-31 (Pa. 2005);
Saunders v. Dep’t of Corr., 749 A.2d 553, 556 (Pa. Cmwlth. 2000). But mandamus
cannot be used to challenge the failure to award credit when the sentencing order is
either ambiguous or does not provide the specific credit at issue. See McCray, 872
A.2d at 1133 (sentencing order silent as to credit); Hoyt v. Pa. Dep’t of Corr., 79
A.3d 741, 742 (Pa. Cmwlth. 2013) (same); see also Canfield v. Pa. Dep’t of Corr.
(Pa. Cmwlth., No. 585 M.D. 2016, filed Aug. 11, 2017)4 (sustaining preliminary
objections to mandamus action where sentencing order merely stated the petitioner
was to receive “credit for time served”); Mullen v. Dep’t of Corr. (Pa. Cmwlth., No.
328 M.D. 2013, filed Jan. 30, 2014) (same).
              Key to the analysis here, the sentencing order does not clearly require
credit for the period of September 7, 2014, to October 12, 2017, as Terrell claims.
Rather, as was the case in Canfield and Mullen, the sentencing order merely states
“[c]redit for time served” without identifying any specific period of incarceration.
Pet., Ex. A. The sentencing order goes on to state “[c]redit to be calculated by the
Phila[delphia] Prison System.” Id. In addition, as confirmed in the Office of Judicial
Records’ brief and its correspondence to Terrell, which Terrell himself attached to


       4
          Pursuant to Commonwealth Court Internal Operating Procedure Section 414(a), 210 Pa.
Code § 69.414(a), unreported panel decisions of this Court, issued after January 15, 2008, may be
cited for their persuasive value.
                                               6
the Petition, “the Office of Judicial Records is not responsible for calculating credit
time.” Pet., Ex. D. See Lawrence, 941 A.2d at 71 (courts need not accept as true
averments in the petition that conflict with the exhibits attached thereto). Finally,
where a sentencing court does not give a petitioner full credit for time served, the
petitioner’s remedy is in the sentencing court and through the direct appeal process,
not a mandamus action in this Court. Hoyt, 79 A.3d at 743 (citing McCray, 872
A.2d 1133); see also Mullen, slip op. at 5 (holding that where sentencing order did
not unambiguously require credit petitioner was seeking, his remedy was to seek
modification or clarification of the sentence from the trial court).
             Given the averments in the Petition and the facts established in the
documents attached thereto, it is evident that Terrell cannot meet two out of the three
necessary requirements for mandamus relief—a clear right to the relief he requests
and demonstrating that there are no other adequate and appropriate remedies at law.
Accordingly, we sustain the preliminary objections of the Facility Manager and
dismiss the Petition. The Office of Judicial Records’ preliminary objections are
dismissed as moot.



                                        __________________________________
                                        CHRISTINE FIZZANO CANNON, Judge




                                           7
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Bryan Terrell,                           :
                  Petitioner             :
                                         :
            v.                           :
                                         :
Facility Manager at SCI-Mahanoy          :
State Prison, and Office of Judicial     :
Record(s) Clerk at Criminal Justice      :
Center Courthouse – Philadelphia,        :
and Christopher Thomas, Director of,     :
CMR at CFCF, Philadelphia Prison         :
System(s), and Attorney General of       :
Pennsylvania,                            :   No. 95 M.D. 2020
                   Respondents           :


                                   ORDER


            AND NOW, this 19th day of November, 2020, the preliminary
objections filed by the Facility Manager at SCI-Mahanoy State Prison are
SUSTAINED, and the petition for writ of mandamus filed by Bryan Terrell is
DISMISSED. The preliminary objections filed by the Office of Judicial Records are
DISMISSED as MOOT.



                                       __________________________________
                                       CHRISTINE FIZZANO CANNON, Judge